Citation Nr: 0838536	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a service-
connected status post compression fracture of T-12 and L-1, 
claimed as low back pain.


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which granted service 
connection for a status post compression fracture of T-12 and 
L-1 and assigned a zero percent disability rating.  


FINDINGS OF FACT

1.     As relevant to the current schedule for rating spine 
disabilities, the medical evidence shows that the veteran's 
low back disability was productive of forward flexion limited 
to 90 degrees, extension limited to 30 degrees, lateral 
flexion limited to 30 degrees bilaterally, and rotation 
limited to 30 degrees bilaterally; the veteran's combined 
range of motion of the thoracolumbar spine was 240 degrees. 

2.     The competent medical evidence does not show that the 
veteran has experienced muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour at any time during the appeal period. 

3.     The competent medical evidence does not show that the 
veteran has had intervertebral disc syndrome marked by 
incapacitating episodes at any time during the appeal period.  

4.     The competent medical evidence does not associate any 
neurological abnormalities with the veteran's service-
connected spine disability.   


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
service-connected status post compression fracture of T-12 
and L-1, claimed as low back pain, have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The agency of original jurisdiction (AOJ) 
originally provided VCAA notice to the veteran in 
correspondence dated in March 2006, which was prior to the 
initial adjudication.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In that letter, the AOJ advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
AOJ advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Although no longer required by the regulations, the 
AOJ also requested that the veteran send any evidence in his 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  

The veteran was provided with additional VCAA notice in 
August 2006.  In that correspondence, the AOJ again informed 
the veteran of his duty and VA's duties regarding the 
acquisition of records pertinent to the veteran's claim.  The 
AOJ also informed the veteran as to what the evidence needed 
to show to establish entitlement to the benefit sought.  This 
additional notice was sent to the veteran after the July 2006 
rating decision on appeal.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Board, however, finds no 
prejudice as a result of this error.  

In the correspondence dated in March 2006, and again in a 
letter dated in February 2007, the AOJ informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The AOJ 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
AOJ has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the AOJ has satisfied VA's duty 
to assist.  The AOJ obtained the veteran's service medical 
treatment records.  VA provided a QTC medical examination, a 
report of which is contained in the claims file.  In his VCAA 
response, dated in March 2006, the veteran affirmed that he 
had no other evidence to give to VA to substantiate his 
claim.  The veteran has not made the AOJ or the Board aware 
of any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2008).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2008).  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
the above elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  Id.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

VA regulations, set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2008), provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior or the claimant."  See 38 C.F.R. § 4.40 
(2008).  

The veteran filed his claim for service connection in March 
2006.  The regulations concerning entitlement to an increased 
rating have not changed during the course of this appeal.  
The veteran's low back disability is currently rated as zero 
percent disabling pursuant to Diagnostic Code 5235 under the 
current criteria.  38 C.F.R. § 4.71a (2008). 

In evaluating the veteran's service-connected status post 
compression fracture of   T-12 and L-1, claimed as chronic 
low back pain, the Board must consider the veteran's 
limitation of motion.  Limitation of motion is rated pursuant 
to Diagnostic Code 5235; 38 C.F.R. § 4.71a (2008).  Normal 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range 
of the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2) (2008).  

Under the current criteria, all disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), except for intervertebral disc syndrome, 
which may be evaluated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  

Under the General Rating Formula, a rating of 10 percent is 
warranted for "forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height."  38 C.F.R. § 4.71a (2008).  

Under this schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1) (2008).  

Here, the evidence shows normal range of motion of the lumbar 
spine.  A QTC examination report dated in April 2006 shows 
the veteran had 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  In that report, Dr. A.C. 
observed that the veteran's joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
veteran's combined range of motion for VA rating purposes was 
240 degrees.  

The veteran submitted several lay statements concerning the 
severity of his low back disability.  In a notice of 
disagreement dated in August 2006, the veteran explained that 
he developed chronic and recurrent backaches since his 
initial injury.  He stated that he could not stand for more 
than 30 minutes due to pain and that he was not able to mow 
the grass or lift heavy objects.  In a VA form 9 signed by 
the veteran in July 2007, he relayed his belief that he did 
not complain about his back as much as he should have during 
service.  The veteran stated that he was able to control his 
back pain with over the counter medication while on active 
duty.  In the veteran's April 2006 QTC examination report, 
Dr. A.C. relayed the veteran's statements that his symptoms 
included stiffness, inability to stand or sit for prolonged 
periods of time, and pain.  Dr. A.C. relayed that the pain 
did not cause incapacitation and that the veteran could 
function with over the counter medication.    

The competent medical and lay evidence does not support an 
increased rating of 10 percent for the veteran's low back 
disability.  The veteran's April 2006 QTC examination results 
showed normal flexion, extension, and rotation.  Dr. A.C. did 
not observe ankylosis of the lumbar spine during the 
examination.  The medical evidence also failed to show that 
muscle spasm, guarding, localized tenderness, abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  There is no basis for a rating in 
excess of zero percent pursuant to the General Rating 
Formula.  

The Board has also considered a separate rating for 
neurologic abnormalities but finds that no such rating is 
warranted here.  The QTC examination report of April 2006 was 
negative for any findings of neurological abnormalities.  
Instead, all neurologic tests were reported to be normal and 
without evidence of radiculopathy.  There is no basis for a 
separate rating for neurologic abnormalities. 38 C.F.R.          
§ 4.71a, General Rating Formula, Note (1) (2008).  

The evidence also fails to show that a higher rating is 
warranted for intervertebral disc syndrome.  In the April 
2006 QTC examination report, Dr. A.C. noted that the effect 
of the low back disability on the veteran's usual occupation 
is that the veteran experiences pain and discomfort while 
pushing, pulling, lifting or carrying heavy objects.  The 
veteran also experiences pain during exercises, climbing, and 
prolonged standing, walking, and running.  Dr. A.C. did not 
note any incapacitating days in the previous twelve months.  
There is also no medical evidence of physician prescribed bed 
rest.  A higher rating on this basis has not been shown.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected spine disability caused 
marked interference with employment or necessitated any 
frequent period of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
The veteran has not raised such an issue.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, to the extent that the veteran's service-
connected spine disability interferes with his employability, 
the currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment for an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  


ORDER

An initial compensable rating for service-connected status 
post compression fracture of T-12 and L-1, claimed as low 
back pain, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


